Case 7:20-cv-01399-NSR Document 1-48 Filed 02/18/20 Page 1 of 13




                   EXHIBIT UU
FILED: ROCKLAND COUNTY CLERK 11/05/2019 07:52 PM                                                                                                             INDEX NO. 034514/2019
                Case
NYSCEF DOC. NO. 43             7:20-cv-01399-NSR Document 1-48 Filed 02/18/20 Page 2 of 13
                                                                              RECEIVED  NYSCEF: 11/05/2019




                                                            TOWN             OF CLARKSTOWN
                                                        TOWN         BOARD            REGULAR                  MEETING


                                                                       Town         Hall     Auditorium


                                                                  November           7, 2019         at 7:00     PM


                                                                                   AGENDA

         SALUTE       TO THE              FLAG


         CLERK      CALLS            THE      ROLL


         PUBLIC      HEARING


                   PH-1.         Public     Cr-==c=ts      Regardiñg          the 2020           Tentative       Budget        S::hrdited         to the Town         Clerk    on
                                 September         26, 2019


                                           PUBLIC           COMMENTS                REGARDING                  AGENDA              ITEMS
                                                                         (Limited          to 3 miñütes)


         RESOLUTIONS


             1.    Scheduling          a Special        Mccting      of the Town           Board      for November             20, 2019

             2.                    A    Detern     instic-n   of Significance              Under       the Provisions          of 6NYCRR            PART        617    State
                   Adopting
                   Envirc-an          =±=¹
                                            Quality      Review    (SEQR)            for    Acquisition      of Property     for General   Municipal
                   Purposes          GRACE BAPTIST               CHURCH,               NANUET             TAX LOTS       64.09-01-46,    47, 48, 50 and                        51

             3.    Authorizing            the Town       to Purchase      the Grace          Baptist       Church      Property       in Nanuet        for   General
                   Municipal         Purposes        (Not    to Exceed       $4,550,000)

             4.    Authorizing     Funds for A.    isitien                 of Land         and     Buildings        at 22-26       Demarcst        Avenue,       9 Highview
                   Avenue      and 20 Demarest  Avenue,                   Nanuet,          NY      ($4,600,000        serial     bonds)


         GENERAL           PUBLIC           COMMENTS

         EXECUTIVE             SESSION


             The   Board       may     move      into    Executive       Session       to discuss         pe=nnd          and/or     litigation      matters.


         ADJOURNMENT
FILED: ROCKLAND COUNTY CLERK 11/05/2019 07:52 PM                                                                                                    INDEX NO. 034514/2019
                Case
NYSCEF DOC. NO. 43               7:20-cv-01399-NSR Document 1-48 Filed 02/18/20 Page 3 of 13
                                                                                RECEIVED  NYSCEF: 11/05/2019
                                                                                                      2.1




         •       Scheduling              a Special           Meeting            of   the       Town      Board        for     November              20,         2019


                      RESOLVED,            that     the Town      Board        hereby      schedules     a Special    Town      Board     Meeting         for


         November           20, 2019,     at 7:00    p.m.,    at Clarkstown             Town    Hall,   Auditorium,         at 10 Maple    Avenue,          New          City,


         New York           10956,   and be it



                      FURTHER            RESOLVED,             that    the purpose         of this   meeting   is to discuss      the preliminary               budget       for


         2020.




         Dated:      November           7, 2019


         TB      11-07-19     TA RES        Sched     Special         TB    Meeting-sk


         TMM




         TB   November                               SETTING               SPECIAL       TB    MEETING         - BUDGET
                                7, 2019

                                                                                                                                                                            Packet   Pg.   2
FILED: ROCKLAND COUNTY CLERK 11/05/2019 07:52 PM                                                                                                                                                  INDEX NO. 034514/2019
                Case
NYSCEF DOC. NO. 43                     7:20-cv-01399-NSR Document 1-48 Filed 02/18/20 Page 4 of 13
                                                                                      RECEIVED  NYSCEF: 11/05/2019
                                                                                                            2.2




         • Adopting                    A    Determination                         of       Significance                       Under              the         Provisions                     of      6NYCRR
               PART             617         State          Environmental                           Quality               Review                  (SEQR)                 for         Acquisition                       of

                 Property               for      General               Municipal                      Purposes                  GRACE                        BAPTIST                        CHURCH,
                                            NANUET                     TAX           LOTS              64.09-01-46,                        47,         48,      50      and          51



                         WHEREAS,                   the    Town        Board         wishes        to acquire            property           located            at 20,        22,     24      and       26 Demarcst

         Ave.,         and    9 Highview                  Ave,      Nanuet,          Tax       Lots      64.09-01-46,                47,    48,         50     and      51,        for     general          municipal

         purposes,           and

                         WHEREAS,   by resolution                            dated       October          22,    2019,         the    Board            determined             that         it shall      act as Lead

         Agency           for SEQRA   review     for                          said       acquisinen              and      directed               Dennis          M.        Letson,               PE     Director            of

         Engineering               &   Facilities          Management                to act as agent             for the Board,                  and

                         WHEREAS,                   said     agent     has prepared                Short        EAF      Parts         1, 2 and              3 for     the    Board,             and     determined
        that     the proposed              acquisition           is an Unlisted              action      under      the previsions                 of SEQRA,                  and

                         WHEREAS                 said       agent      has further             advised       that       the    Town         Board             is the     only            involved           agency         for
        said     SEQRA           review         and that         no Lead         Agency          circulation            is required,             and,

                         WHEREAS,                   the     Town       Board           has     reviewed           the     Short        EAF             Parts     1, 2 and                 3 for       the    proposed
        action         and    identified         no       potential        significant           adverse         cñvirónrnental                   impacts            due      to the         proposed            action,
        and

                         WHEREAS,                   the    Town        Board         further       recognizes            that        any    future           use will         be subject               to additional
         review         under      the provisions                of SEQRA,

                         NOW           THEREFORE                      BE    IT    RESOLVED                   that       the     Town         Board,             based         on         review        of    proposed

         action,        and     the     potential          environmental                iñrpacts         therefrom,             dctcrmines               that     the      proposed               action       will        not
         have      a significant              adverse        envire-ental                impact,         and adopts             a deter-ination                  of non-significance.




         DATED:              November            7, 2019

         TB-11-07-19-RES                                  Dec     SEQRA-          Grace         Baptist         Church         -sk
                                               Neg
         TMM




         Attachments
                  1.     TB     11-7-19         TA RES            Attach.        Grace         Baptist       SEAF




         TB      November                                        NEG       DEC       SEQRA-            GRACE             BAPTIST                 CHURCH
                                       7, 2019

                                                                                                                                                                                                                           Packet   Pg.   3
FILED: ROCKLAND COUNTY CLERK 11/05/2019 07:52 PM                                                                                                                      INDEX NO. 034514/2019
                Case
NYSCEF DOC. NO. 43                       7:20-cv-01399-NSR Document 1-48 Filed 02/18/20 Page 5 of 13
                                                                                        RECEIVED  NYSCEF: 11/05/2019
                                                                                                             2.2.a




                                                        Short       Environmental                        Assessment                      Form
                                                                       Part    1 - Project              Information


     Instructions          for    Completing


     Part 1 - Project        Information.  The applica=‡ or project sponsor is re-pc:-i';ic    for the completion of Part 1. Responses become part of the
     applicanon       for approval   or funding, are subject to public review, and may be subject to further verification.          Complete Part 1 based on
     information       currently  available.   If additional research or invesEganon       would   be needed   to fully respond to any item, please answer as
     thoroughly       as possible based on current informatian.
                                                                                                                                                                                                     c
                                                                                                                                                                                                     O
     Camplete       all items in Part 1. You may also provide any                   =dd M¬al        information       which     you believe         will   be needed by or useful    to the          ...
     lead agency;       attach additional pages as necessary to supplement                      any item.                                                                                            0.

      Part     1 - Project        and Sponsor         Information



      Name      of Action        or Project:

     Acquisitica of Grace Baptist Church Property
                                                                                                                                                                                                     O
      Project      Location      (describe,    and attach a location      map):

     East side of Demarest Ave, north of Church St to north of Orchard St, hamlet of Nanuet                                                                                                          o

      Brief     Description       of Proposed        Action:
     A- qëMEe - of 5 tax parcels for general mun!cipe! purposes. Anticipated use as commun!tf center, meeting facility, parking and similar uses suitable to
     the existing structure and layout of the existing buildings and site amcaitics. Tax parcel numbers 64.09-01-46, 47, 48, 50 and 51.
                                                                                                                                                                                                     co
                                                                                                                                                                                                     CD

                                                                                                                                                                                                     u..


                                                                                                                                                                                                     M

      Name      of Applicant         or Sponsor:
                                                                                                                               Telephone:          (845) 639-2050

     Town Board - Town of Clarkstown                                                                                           E-Mail:
                                                                                                                                            g.hoehmann@c!erkstown.org
      Address:
                                                                                                                                                                                                     O
     10 Maple Avenue
                                                                                                                                                                                                     o
      City/PO:                                                                                                                 State:                               Zip Code:
     New City                                                                                                              NY                                      10956

       1.     Does the proposed  action only involve the legislative     sdeption of a plan, local law, ordinance,                                                          NO         YES
              ad:-inistrative
                           rule, or regulation?
      If Yes, attach a narrative description    of the intent of the proposed action and the envireamcñtol       resources                                     that
      may  be affected  in the  municipality   and  proceed   to Part 2.  If no, continue to question 2.

      2.      Does the proposed          action require        a permit, approval     or funding        from any other government                  Agency?                  NO         YES
      If Yes, list agency(s)          name and permit           or approval:


                                                                                                                                  1.61 acres                                                         I-
      3.      a. Total    acreage of the site of the proposed            action?
              b. Total  acreage to be physically  disturbed?                                                                            0 acres
              c. Total  acreage (project site and any contiguous  properties)                       owned
                    or controlled by the applicant or project sponsor?                                                                   0 acres
                                                                                                                                                                                                     (U
      4.      Check      all land uses that occur on, are adjeMng             or near the preposal             action:

      5.      O     Urban        O     Rural (non-agriculture)                     Industrial       O        Commercial         E        Residential       (suburban)

                    Forest             Agriculture                                 Aquatic                   Other(Specify):            School

                    Parkland




                                                                                             Page    1 of3                                                               SEAF 2019


                                                                                                                                                                                    Packet    Pg.4
FILED: ROCKLAND COUNTY CLERK 11/05/2019 07:52 PM                                                                                                                      INDEX NO. 034514/2019
                Case
NYSCEF DOC. NO. 43                        7:20-cv-01399-NSR Document 1-48 Filed 02/18/20 Page 6 of 13
                                                                                         RECEIVED  NYSCEF: 11/05/2019
                                                                                                              2.2.a



      5.      Is the proposed                                                                                                                                             NO   I YES    N/A
                                   action,

              a.   A permitted       use under        the zoning        regulations?


              b.   Consistent      with the adopted             comprehensive          plan?


                                                                                                                                                                                NO      YES
      6.      Is the proposed      action     consistent        with    the predaminant          character     of the existing    built     or natural   landscape?




      7.   Is the site of the proposed               action     located    in, or does it adjoin,         a state listed   Critical   Environmental         Area?               NO     . YES
                                                                                                                                                                                                         O
      If Yes, identify:



                                                                                                                                                                                NO      YES              El
      8.   a.      Will    the proposed       action    result     in a ahdawial          increase in traffic      above present          levels?                                                        e


           b.       Are public     tráüspertation          services       available     at or near the site of the proposed           action?                                                            O

              c.   Are any pedestrian              accommodations            or bicycle     routes available       on or near the site of the proposed
                   action?                                                                                                                                                                               u.1
      9.   Does the proposed              action    meet or exceed the state energy code reqüiremcats?                                                                          NO      YES
                                                                                                                                                                   g / A
                                                                                                                                                                                                         e
      If the proposed         action will     exceed requiremcats,              describe       design features     and techaelegies:                                                                     a

     N/A - existing bulkfing                                                                                                                                                                             Z
                                                                                                                                                                                                          ..
                                                                                                                                                                                                         co
                                                                                                                                                                                                         CD

      10. Will      the proposed      action       connect      to an existing        public/private       water supply?                                                        NO      YES


                          If No, describe     method          for providing      potable       water:

     Existing building presently connected



      11. Will      the proposed      action       connect      to existing     wastewater        utilities?                                                                    NO      YES
                                                                                                                                                                    N/A

                   If No, describe        method       for providing         wastewater        treatment:
                                                                                                                                                                                                         O
     Existing building presently connected



      12. a. Does the project  site contain, or is it substantially contiguous to, a ini!fing,   archaeological   site, or district                                             NO      YES
      which is listed on the National or State Register of Historic Places, or that has been determined by the
      Commissioner    of the NYS Office of Parks, Recreation and Historic Preservation         to be eligible for listing on the
      State Register        of Historic     Places?



            b. Is the project site, or any portion of it, located in or adjacent to an area designated                                     as sensitive for
      archaeological    sites on the NY State Historic Preservation    Office (SHPO) archaeological                                        site inventory?
                                                                                                                                                                                                         -
      13. a.   Does any portion of the site of the proposed action, or lands sdjeining    the proposed                                         action,   contain                NO      YES
           wetlands or other waterbodies   regulated by a federal, state or local agency?                                                                                                                 --
                                                                                                                                                                                                          D

           b. Would         the proposed       action    physically         alter, or encroach          into, any existing     wetland      or waterbody?


      If Yes, identify       the wetland       or waterbody            and extent of alteraties            in square feet or acres:




                                                                                                 Page 2 o f 3


                                                                                                                                                                                   Packet      Pg.   5
FILED: ROCKLAND COUNTY CLERK 11/05/2019 07:52 PM                                                                                                                   INDEX NO. 034514/2019
                Case
NYSCEF DOC. NO. 43                       7:20-cv-01399-NSR Document 1-48 Filed 02/18/20 Page 7 of 13
                                                                                        RECEIVED  NYSCEF: 11/05/2019
                                                                                                             2.2.a



      14. Identify        the typical        habitat     types that occur on, or are likely           to be found     on the project    site. Check        all that apply:

            OShoreline                  Forest         O    Agricultural/grasslands          O     Early    mid-successional

                Wetland                 Urban          E    Suburban

      15. Does the site of the proposed
             Federal     government
                                                         action contain any species of animal,
                                              as threater1ed or endangered?
                                                                                                                or associated    habitats,   listed by the State or
                                                                                                                                                                             - - NO     YES




      16. Is the project         site located          in the 100-year        flood plan?                                                                                        NO     YES




                                                                                                                                                                                 NO    _YES
      17. Will      the proposed        action         create storm water discharge,         either    from   point   or non-point     sources?
      If Yes,


                    a.    Will    storm water           discharges     flow    to adjacent   prGperties?                                                                                                8


                    b.    Will    storm water           discharges     be directed    to established       conveyance     systems (runoff      and storm drains)?
      If Yes, briefly      describe:
                                                                                                                                                                                                        O
                                                                                                                                                                                                        M
                                                                                                                                                                                                        o
                                                                                                                                                                                                        e
                                                                                                                                                                                                        c3
      18. Does the proposed              action        include    construction     or other activities     that would     result in the impan--i=ent           of water          NO    YES              a
       or other liquids        (e.g., retention pond, waste lagoon, dam)?
      If Yes, explain       the purpose and size of the impenad=ent:                                                                                                                                    ..




      19.    Has the site of the proposed                  action or an sdjeining       property      been the location     of an active or closed solid waste                   NO    YES
             management          facility?
      If Yes, describe:




      20.Has     the site of the proposed                action   or an adjoining      property    been the subject       of remediation      (ongoing        or                 NO    YES
      completed)    for hazardous              waste?
      If Yes, describe:                                                                                                                                                                                 O




             I CERTIFY           THAT         THE       INFORMATION               PROVIDED           ABOVE       IS TRUE        AND    ACCURATE              TO THE       BEST    OF
             MY KNOWLEDGE

             Applicant/spons             name:           Georgy 1:c6:7i                                                                            Date:    10-31-19


             Signature:                                                                                                     Title:   Cupsi visci




                                                                                                                                                                                                        (U




            PRINT        FORM                                                                 Page     3 or 3


                                                                                                                                                                                  Packet      Pg.   6
FILED: ROCKLAND COUNTY CLERK 11/05/2019 07:52 PM                                                                                                                                INDEX NO. 034514/2019
                Case
NYSCEF DOC. NO. 43                   7:20-cv-01399-NSR Document 1-48 Filed 02/18/20 Page 8 of 13
                                                                                    RECEIVED  NYSCEF: 11/05/2019
                                                                                                          2.3




         •      Authorizing                    the     Town            to     Purchase                 the         Grace            Baptist             Church           Property                in

                                                       Nanuet               for          General            Municipal                    Purposes


                       WHEREAS,                 the owner           of 2.35±            acres    of property,             Grace     Baptist       Church       of New        York,        has

         offered      to sell       the property          (land      and building)               to the Town              of Clarkstown            for    $4,550,000,           and

                       WHEREAS,                 the aforesaid             property          is located        at 22-26        Demarest           Avenue,          9 Highview          Avenue,

         and 20 Demarcst                Avenue,           Nanuet,         New York              and has tax          identification             ñümbers       of 64.09-1-

         46,47,48,50,51,              and

                       WHEREAS,                 the sale price            asked          by the owner          is lower           than   the appraisal            of the property           ebtaiñcd


         by the Town,            and

                       WHEREAS,                 the Town           Board      deems             it in the best       iñterest        of the Town           to purchase          the 2.35±

         acres      of property         for     general       municipal            purposes;

                       NOW,          THEREFORE,                   be it

                       RESOLVED,                   the Town         Board         hereby         authorizes         and directs           the    Supervisor          to enter      into    a

         contract      of sale,       in a form         approved            by the Town              Attorney,            to purchase           2.35±     acres      of property          located      at

         22-26      Demarcst           Avenue,         9 Highvicw             Avenue             and 20 Demarcst                  Avenue,        Nanuet,       New      York       (Tax        Map

         Nos.      64.09-1-46,          47, 48,        50, 51)      for     a price        not to exceed            $4,550,000            plus     the usual         and custemary              closing

         costs,     subject      to conditions,             and be it

                       FURTHER                 RESOLVED,               that       the     Supervisor         is hereby            authorized         to execute        any   and      all ancillary

         decümcñts,           in a form          approved          by the Town               Attorney,         necessary            to pursue        said purchase,            and be it

                       FURTHER                 RESOLVED,               that       this    purchase        shall      be subject          to permissive            referendum,             and be it

                       FURTHER                 RESOLVED,               that       the Town          Clerk      shall       cause      aforesaid         resolution       to be published

         and posted           and    file     proof    thereof       in the Ofñce                of the     said    Clerk,        and be it

                       FURTHER                 RESOLVED,               that       this    purchase        shall      be a proper            charge       to Account

         No.      H-8772-409-0-95-16,                     and be it

                       FURTHER                 RESOLVED,               that       it is the intent          of the Town              Board       to fund      said purchase           through         the

         issuance       of serial           bonds.

         DATED:          November               7, 2019


         TB      11-07-19        - TA        RES      Grace       Baptist         Church         Purchase          - sk

         TMM




         TB     November            7, 2019AUTHORIZING                              PURCHASE                 OF      GRACE            BAPTIST            CHURCH

                                                                                                                                                                                                      Packet   Pg.   7
FILED: ROCKLAND COUNTY CLERK 11/05/2019 07:52 PM                                                                                                                                                INDEX NO. 034514/2019
                Case
NYSCEF DOC. NO. 43                     7:20-cv-01399-NSR Document 1-48 Filed 02/18/20 Page 9 of 13
                                                                                      RECEIVED  NYSCEF: 11/05/2019
                                                                                                            2.4




         • Authorizing                        Funds           for      Acquisition                      of      Land              and      Buildings                    at    22-26              Demarest

                         Avenue,               9 Highview                     Avenue             and            20      Demarest                  Avenue,                    Nanuet,                  NY

                                        BOND            RESOLUTION                     OF        THE           TOWN               OF     CLARKSTOWN,                              NEW


                                        YORK,                ADOPTED                   NOVEMBER                              7,         2019,          AUTHORIZING


                                        ACQUISITION                       OF          LAND              AND             BUILDINGS                       THEREON                       IN


                                        NANUET,                     LOCATED                 AT           22-26               DEMAREST                       AVENUE,                        9


                                        HIGHVIEW                     AVENUE,                AND                 AT       20            DEMAREST                       AVENUE,


                                          STATING             THE       ESTIMATED                   TOTAL               MAXIMUM                    COST               THEREOF


                                        IS      $4,600,000,              APPROPRIATING                               SAID              AMOUNT                  FOR            SUCH


                                        PURPOSE,               AND            AUTHORIZING                         THE         ISSUANCE                   OF        BONDS              IN


                                        THE           PRINCIPAL                AMOUNT                   OF        $4,600,000               TO      FINANCE                        SAID


                                        APPROPRIATION




                                        THE           TOWN          BOARD             OF    THE              TOWN            OF        CLARKSTOWN,                           IN     THE          COUNTY            OF


         ROCKLAND,                     NEW       YORK,              HEREBY            RESOLVES                    (by    the       favorable        vote           of not      less than           two-thivds          of


         all the members                  of said      Town         Board)       AS    FOLLOWS:



                                          Section       1.     The      Town          of    Clarkstown,                 in    the       County         of     Rockland,               New         York       (herein


         called      the       "Town"),         is hereby           authorized         to finance              the cost           of acquisition             for      general        müñicipal             purposes


         of    (a)    land       located         in    Nanuet,         consisting           of    (i)        approximately                 1.61        acres        located           at       22-26     Demarcst


         Avenue          and      9 Highview             Avenue          and      having         tax         identification             ñümbers             64.09-1-47&48,50&51,                            and    (ii)


                                       0.74     acres      located       at 20 Demarest                      Avenue          and                   tax       identification                number          64.09-1-
         approximately                                                                                                                 having


         46;    and      (b)     the   buildings         and        related      improvements                    located          thereon.        The         total     estimated               maximum           cost


         thereof,        including            prc¹4=4==f             costs     and     costs      4-idental              thereto          and    the     Anancing                 thereof,        is $4,600,000


         and      said     amount          is hereby         appropriated             for   such        purpose.              The       plan    of f'===·÷g                  includes           the    issuance        of




         TB    November                7, 2019BOND                  FOR ACQUISITION                            OF     GRACE              BAPTIST              CHURCH

                                                                                                                                                                                                                  Packet    Pg.   8
FILED: ROCKLAND COUNTY CLERK 11/05/2019 07:52 PM                                                                                                                                                       INDEX NO. 034514/2019
NYSCEF DOC. NO. Case
                43                     7:20-cv-01399-NSR Document 1-48 Filed 02/18/20 Page 10 of NYSCEF:
                                                                                       RECEIVED  13      11/05/2019
                                                                                                             2.4

         bonds        in the principal                  amount            of $4,600,000                 and        any     bond        anticipation             notes       issued         in anticipation                of the


         sale of said           bonds          to finance             said     appropriation,                  and the levy                and      collection          of taxes           on all the taxable                 real


         property          in the Town                 to pay        the principal              of and interest                   on said        bonds       and notes.



                                            Section           2.       Bonds            of     the     Town           in         the   principal            amount             of     $4,600,000               are     hereby


         authorized            to be issued                 pursuant          to the provisions                    of the Local              Finance            Law,        constituting              Chapter          33-a     of


         the Consolidated                    Laws           of the     State        of New           York       (herein           called     the "Law"),                to finance            said     appropriation.



                                            Section          3.     The      following           additional               matters        are hereby             determined             and declared:



                                         (a)          The     period          of probable              usefulness                 applicable            to the     objects            or purposes              set forth        in


         Section          1 hereof           for      which          said     $4,600,000                bonds         are        authorized           to be issued,                 within       the        limitations         of


         Section          11.00       a. 93 of the Law,                      is twenty          (25)     years.



                                         (b)          The     proceeds             of the       bonds          herein        authorized              and     any        bond        anticipation              notes       issued


         in    anticipation             of      said         bonds         may        be     applied          to    reimburse               the      Town         for     expenditures                 made          after    the


         effective           date      of      this     resolution             for       the    purpose             for     which           said      bonds        are      authorized.                The        foregoing


         statement             of     intent          with         respect         to      reimbursement                    is     made        in     conformity               with        Treasury             Regulation


         Section          1.150-2           of the United                 States        Treasury         Department.



                                         (c)         The      proposed           maturity            of the bonds                  authorized            by this        resolution            will     exceed         five     (5)


         years.



                                            Section          4.      Each        of      the    bonds          authorized              by     this       resolution            and     any       bond         anticipation


         notes        issued        in anticipation                  of the        sale      of said         bonds         shall       contain        the     recital       of validity              as prescribed             by


         Section          52.00        of      the      Law         and      said       bonds          and     any         notes       issued         in    anticipation              of     said      bonds          shall     be


         general          obligations              of      the      Town,        payable             as to both             principal             and      interest         by      general          tax     upon       all   the


         taxable        real        property          within         the     Town.             The     faith       and       credit        of the        Town         are hereby             irrevocably              pledged


         to the punctual                payment               of the principal                 of and        interest            on said       bonds        and       any    notes         issued          in anticipation


         of the       sale of said             bonds          and provision                  shall     be made             annually          in the budget               of the Town                 by appropriation


         for    (a)    the     amortization                  and      redemption                of the        bonds          and       any       notes      in anticipation                  thereof         to mature          in


         such      year      and      (b) the payment                     of interest           to be due           and payable                in such        year.




         TB     November               7, 2019BOND                     FOR ACQUISITION                                OF         GRACE              BAPTIST             CHURCH

                                                                                                                                                                                                                              Packet   Pg.9
FILED: ROCKLAND COUNTY CLERK 11/05/2019 07:52 PM                                                                                                                                                             INDEX NO. 034514/2019
NYSCEF DOC. NO. Case
                43                 7:20-cv-01399-NSR Document 1-48 Filed 02/18/20 Page 11 of NYSCEF:
                                                                                   RECEIVED  13      11/05/2019
                                                                                                         2.4

                                       Section          5.      Subject      to the provisions                       of this         resolution               and         of the Law              and pursuant                 to the


         provisions         of    Section           21.00        of the      Law          relative          to the       authorization                       of bonds           with            substantially               level     or


         declining          annual           debt      service,           Section           30.00           relative          to         the      authorization                     of    the         issuance          of        bond


         anticipation            notes       and      Section           50.00        and        Sections             56.00          to    60.00          and         Section             168.00          of    the     Law,          the


         powers       and     duties         of the       Town          Board        relative             to authorizing                  bond          anticipation                notes         and     prescribing                the


         terms,      form     and        contents         and       as to the        sale           and    issuance           of the bonds                    herein          authorized,               and      of any           bond


         anticipation         notes          issued       in anticipation                 of said           bonds,       and         the        renewals              of     said        bond         anticipation            notes,


         and     as to the execution                  of agreements                for     credit          enhancements,                       are hereby                 delegated         to the           Supervisor,             the


         chief     fiscal    officer         of the Town.



                                       Section          6.       The      validity             of    the     bonds           authorized                 by         this     resolution,                and     of     any      notes


         issued      in anticipation                of the sale of said               bonds,              may    be contested                    only        if:



                                       (a)              such        obligations             are       authorized              for        an object             or purpose                 for     which         the     Town           is
                                                       not      authorized           to expend               money,           or


                                       (b)              the      provisions               of        law      which            should             be      complied                 with           at     the     date         of      the
                                                       publication              of        such        resolution,               or        a      summary                  thereof,          are        not      substantially
                                                        complied           with,


         and     an action,        suit      or proceeding                contesting                such    validity          is commenced                         within       twenty            days        after     the date


         of such      publication,             or


                                       (c)              such      obligations              are authorized                in violation                   of the provisions                        of the constitution.


                                       Section          7.       This      bond          resolution             is    subject             to     a permissive                  referendum                     and     the     Town


         Clerk     is hereby         authorized               and     directed,           within           ten (10)      days            after     the adoption                   of this         resolution,            to cause

                                                                                      "
         to be published               in     "The      Journal-News,                      a newspaper                 having              a general                circulation            within            said     Town          and


         hereby       designated             the     official       newspaper               of the          Town        for     such           publication,                 and posted                 on the         sign    board


         of the Town             maintained            pursuant           to the Town                 Law,       a Notice                in substantially                   the following                 form:




         TB      November          7, 2019BOND                      FOR ACQUISITION                              OF      GRACE                   BAPTIST                   CHURCH

                                                                                                                                                                                                                                    Packet   Pg.   10
FILED: ROCKLAND COUNTY CLERK 11/05/2019 07:52 PM                                                                                                                                                            INDEX NO. 034514/2019
NYSCEF DOC. NO. Case
                43                   7:20-cv-01399-NSR Document 1-48 Filed 02/18/20 Page 12 of NYSCEF:
                                                                                     RECEIVED  13      11/05/2019
                                                                                                           2.4

                                                                       TOWN                 OF     CLARKSTOWN,                            NEW YORK



                                       PLEASE                 TAKE           NOTICE                 that        on November                    7, 2019,            the        Town           Board         of the          Town        of


         Clarkstown,           in the County                  of Rockland,                    New         York,        adopted           a bond         resolution                  entitled:



                                       "Bond           resolution                of     the      Town           of     Clarkstown,                New         York,            adopted
                                       November                 7,     2019,             authorizing                 acquisition           of        land         and     buildings
                                       thereon          in Nanuet,                    located      at 22-26              Demarest               Avenue,                9 Highview

                                       Avenue,           and         at 20 Demarest                     Avenue,           stating         the estimated                  maximum
                                       cost        thereof            is     $4,600,000,
                                                                                      appropriating                                        said         amount                for        such

                                       purpose,               and
                                                                authorizing            issuance      of bonds
                                                                                                    the                                                  in       the         principal
                                                                                                appropriation,"
                                       amount           of $4,600,000      to finance    said


         an abstract          of which         bond           resolution              concisely            stating        the purpose                and      effect          thereof,          being        as follows:




                                       FIRST:                 AUTHORIZING                               said      Town            to     finance            the        cost         of    acquisition                for     general
         municipal         purposes        of (a) land located  in Nanuet,   consisting                                                  of (i) approximately         1.61                          acres         located      at 22-
         26      Demarest             Avenue     and  9 Highview      Avenue      and                                                            tax   identification                               numbers                 64.09-1-
                                                                                                                                       having
         47&48,50&51,                  and      (ii)      approximately                          0.74       acres         located          at      20       Demarest                     Avenue            and       having         tax
         identification              number            64.09-1-46;                    and        (b)      the     buildings              and      related              improvements                     located             thereon;
         STATING              the     estimated           total        maximum                     cost     thereof,       including  preliminary                                   costs,       and       costs       incidental
         thereto        and     the      financing   thereof,      is $4,600,000;                                       APPROPRIATING           said                                amount           for     such          purpose;
         STATING              the     plan of financing       includes    the issuance                                       of    $4,600,000                 bonds             of the          Town        to finance            said

         appropriation,              and the levy of a tax upon all the taxable                                               real      property            within        the Town                  to pay         the principal
         of said     bonds          and interest          thereon;


                                       SECOND:                      AUTHORIZING                             the        issuance           of    bonds             in     the         total      principal             amount           of
         $4,600,000           pursuant         to the Local                  Finance             Law       of the        State         of New         York         to finance                said    appropriation;


                                       THIRD:             DETERMINING                               and         STATING                the period            of probable                  usefulness               applicable          to
         the     objects      or purposes               for     which            said       $4,600,000                bonds            are authorized                  to be issued                 is twenty-five              (25)
         years;      the    proceeds          of       said     bonds            and  any bond                    anticipation             notes        issued           in anticipation                    thereof          may be
         applied        to reimburse            the      Town              for    expenditures                   made        after       the    effective               date         of this        bond          resolution        for
         the purpose           for    which         said bonds               are authorized;                     and the proposed                     maturity            of said            bonds         will      exceed       five

         (5) years;


                                       FOURTH:                   DETERMINING                               that       said    bonds            and      any bond  anticipation       notes issued   in
         anticipation          of said        bonds           shall        be general              obligations               of the Town;                and PLEDGING         to their payment    the
         faith     and credit         of the Town;


                                       FIFTH:             DELEGATING                              to the          Supervisor             the      powers            and        duties           as to the            issuance          of
         said     bonds       and     any     bond        anticipation                   notes       issued           in anticipation                 of said           bonds,            or the renewals                   thereof;
         and




                                       SIXTH:             DETERMINING                              that        the bond           resolution            is subject             to a permissive                     referendum.


         DATED:            November            7, 2019


                                                                                                                                               Justin         Sweet
                                                                                                                                                Town          Clerk




         TB      November            7, 2019BOND                      FOR ACQUISITION                                  OF     GRACE               BAPTIST                 CHURCH

                                                                                                                                                                                                                                  Packet    Pg.   11
FILED: ROCKLAND COUNTY CLERK 11/05/2019 07:52 PM                                                                                                INDEX NO. 034514/2019
NYSCEF DOC. NO. Case
                43           7:20-cv-01399-NSR Document 1-48 Filed 02/18/20 Page 13 of NYSCEF:
                                                                             RECEIVED  13      11/05/2019
                                                                                                   2.4




                               Section      8.    The    Town   Clerk    is hereby      authorized        and directed         to cause    said bond


         resolution     to be published,         in summary,     after   said   bond     resolution       shall   take   effect,    in the newspaper


         referred     to in Section      7 hereof,      and hereby   designated        the official      newspaper       for    said   publication,    together


         with    a Notice   in substantially         the form   as provided       by   Section        81.00   of the Law.




         TMM




         TB     November     7, 2019BOND             FOR ACQUISITION               OF    GRACE           BAPTIST         CHURCH

                                                                                                                                                            Packet   Pg.   12
